Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/07/2020.
Claims 1-20 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 currently depends on itself which is improper and the examiner recommends amending the claim to depend on claim 7 as it requires the data analytical operation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3-6, the examiner did not find any support within the specification regarding each of the different operations within claims 3-6 to satisfy the predetermined data transformation requirement.
The examiner recommends pointing to the particular paragraphs with the support or canceling the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the transformation operation is a master data management operation that satisfies a predetermine data transformation 
Regarding claim 4, the claim recites the transformation operation is a data lineage operation that satisfies a predetermine data transformation requirement. It is unclear what a data lineage operation is and there is no supporting evidence in the specification to help the examiner understand what is meant by the language. Regardless, the examiner will be interpreting the data lineage operation to be presenting data lineage information based on a score meeting a predefined inclusion criteria. The examiner suggests amending the claim if a different interpretation is to be taken.
Regarding claim 5, the transformation operation is a master data management operation that satisfies a predetermine data transformation requirement. It is unclear what a data catalog operation is and there is no supporting evidence in the specification to help the examiner understand what is meant by the language. Regardless, the examiner will be interpreting the data catalog operation to be a catalog search engine that allows a user to enter component parameters or other search terms and in in response to the entered data return a list of components or stored information that meet the inputted criteria. The examiner suggests amending the claim if a different interpretation is to be taken.

Regarding claim 6, the transformation operation is a master data management operation that satisfies a predetermine data transformation requirement. It is unclear what a data flow or data pipeline operation is and there is no supporting evidence in the specification to help the examiner understand what is meant by the language. Regardless, the examiner will be interpreting the data flow operation being a data flow program meeting a requirement. The examiner suggests amending the claim if a different interpretation is to be taken.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,162,608 B2 and 10,768,906 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same aside from the additional limitation ‘wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction’.
This is a non-provisional non-statutory double patenting rejection.

Current Application (17/013,763)
Patent Application (US 10,162,608 B2)
Patent Application (US 10,768,906 B2)
1. A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of: 

creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of 








retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the 

based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence; 

transforming, by the code generation fulfiller, the set of metadata into generated executable 

replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties.


creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of 

obtaining from a metadata server or creating, by the backend services module, the plurality of nodes in the logical format based on the code generation request, the plurality of nodes comprising at least one of a business rule node or a data quality node; 

retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the 

based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence; 
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution 

replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties.







creating a code generation request specifying an identity of a first software platform and a corresponding set of metadata comprising a 
































Retrieving a plurality of code templates, each containing executable code and placeholders and corresponding to a respective one of the plurality of nodes, wherein the plurality of 



based on the execution order for said plurality of nodes, identifying parallel and dependent ones of said plurality of nodes and determining a node order sequence; 


transforming said set of metadata into generated executable code capable of execution on said first 


replacing said placeholders in said generated executable code based on said node properties.




The patent applications lack 
wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction
NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 teaches 
wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction (NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase is analogous to the transformation instruction and the joining data of any type, joining at row level, joining multiple field etc to be analogous to the node properties.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application to incorporate the teachings of NPL1 et al. to “wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction” in order to allow a data analyst join data easily and intuitively as part of an overall workflow for data blending and advanced analytics (NPL1 [pg. 31, 3rd paragraph]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1).

Regarding claim 1, NPL1 discloses
creating, a request specifying a corresponding set of metadata comprising a plurality of nodes each corresponding to a respective one of a plurality of operations to be performed (NPL1 [pg. 41] discloses a request to blend data from Salesforce and Marketo into a dataset as illustrated in Fig. 4-2. Where each component within the workflow corresponds to a node associated with a particular operation to be performed. Where Fig. 3-2 illustrates an example of different nodes and their corresponding operations), a plurality of node properties for the plurality of nodes (Fig. 4-1 illustrates different nodes containing different properties, for instance one node contains a property where the [Responder]==’No’, another node contains the property , and an execution order for the plurality of nodes (Fig. 3-2 includes an execution order for the plurality of nodes in which data from the Customer.csv and Transactions.xml will need to be obtained before performing the numerous node operations according the workflow which includes selecting different data from the Transactions.xml followed by a Summarize and finally a join operation with the data within the Customers.csv), wherein the set of metadata is created in a logical format that is independent of a set of platforms comprising at least the first software platform and a second software platform that is different from the first software platform and the logical format is compatible with the set of platforms and is not a source code format specific to any of the set of platforms (Fig. 4-2 illustrates the Alteryx Designer tool which contains the Campaign Data Demo workflow in a logical format. Further Alteryx is independent of the set of platforms from which the data is coming from. Where Marketo or Salesforce may each correspond to a different software platforms and Alteryx is compatible with numerous software platforms/data sources as illustrated in Fig. 4-2 and is not specific to just on software platform/data source. Further [pg. 23] lists other software platforms/data sources in which Alteryx may access) and wherein at least one of the plurality of node properties comprises a data transformation instruction or an analytical instruction (NPL1 [pg. 31-32] teaches the joining phase within Alteryx workflow development to include joining data of any type, joining at the row level, joining multiple fields, etc. where Fig. 3-2 illustrates the join node which would allow the user to implement the different properties above to perform the joining phase. The joining phase is analogous to the transformation instruction and ; 
retrieving, by the code generation fulfiller, a plurality of code templates, each containing executable code and [placeholders] and corresponding to a respective one of the plurality of nodes (NPL1 [pg. 30] discloses Alteryx tolls providing drag-and-drop tools in the form of icons to manipulate and alter the data formats. Where Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. Therefore, each of the nodes within the workflow correspond to a code template in order to select, summarize, and join the data from the different inputs), 
based on the execution order for the plurality of nodes, identifying, by the code generation fulfiller, parallel and dependent ones of said plurality of nodes and determining a node order sequence (NPL1 [pg. 41] discloses the analyst with the designed workflow in Fig. 4-2. Where once the workflow is executed, the processor determines the nodes that operated in parallel in order to perform the join operation from the dependent ones that don’t need multiple incoming inputs. Further the Fig. 4-2 workflow illustrates the node order sequence where the Marketo Data is obtained along with Salesforce Data before performing any other node operations (join, select, summarize) as shown); 
NPL1 lacks explicitly disclosing
A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of: 
wherein the plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform; 42 VP/#39157302Patent ApplicationDocket No. 48523.00.0007
creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata 
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order; and 
replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties
NPL2 teaches
wherein the plurality of code templates is selected based on the identity of the first software platform (NPL2 [pg. 2-6] teach selecting the Oracle connection in Alteryx where Oracle is analogous to the first software platform. Further, the linear regression node code temple is based on selecting the Oracle connection. Where Linear regression, Logistic Regression, and Score node elements are all code templates that may be dragged and dropped into the workflow based on the selection of , and wherein the executable code is executable on the first software platform (NPL2 [pg. 5] Alteryx generates R code using the Oracle R Enterprise (ORE) package, that when executed, builds models and scores data at the Oracle Database server – eliminating data movement and gaining performance and scalability.); 42 VP/#39157302Patent ApplicationDocket No. 48523.00.0007
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 wherein the plurality of code templates is selected based on the identity of the first software platform, and wherein the executable code is executable on the first software platform in order to gain performance and scalability by eliminating the data movement (NPL2 [pg. 2])
Ali et al. teaches
A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor (Ali et al. Fig. 9a element 905 and 910) to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of (Ali et al. Fig. 9a element 235): 
creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata (Ali et al. [0065] teaches code generation request containing an API identifier and a template-set where Fig. 2 illustrates in elements 250 and 255 the user API description selection along with the user selecting the program environment. Therefore, teaching the concept of a request containing two parameters. Further [0196] in a 
transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order (Ali et al. [0079] teaches using template sets along with the API descriptions in order to generate code based on that data. Where this is in combination with NPL1 in view of NPL2 explicitly showing the workflows with the node sequence order); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of NPL2 to incorporate the teachings of Ali et al. to “A system comprising a processor communicatively coupled to a non- transitory memory containing a program configured to call the processor to implement a backend services module communicatively coupled to a code generation fulfiller and execute the steps of creating, by the backend services module, a code generation request specifying an identity of a first software platform and a corresponding set of metadata and transforming, by the code generation fulfiller, the set of metadata into generated executable code capable of execution on the first software platform based on the plurality of code templates by merging the executable code of the plurality of code templates together based on the node sequence order” in 
Tsantilis teaches
replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties (Tsantilis [0027] teaches during the code generation, the code composer replaces the variables in the template with the corresponding data values in which metadata parameters are searched in order to replace the placeholders in the template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of NPL2 and further in view of Ali et al. to incorporate the teachings of Tsantilis to “replacing, by the code generation fulfiller, the placeholders in the generated executable code based on the node properties” in order to efficiently generate code with the right values and prevent the system from halting.

Regarding claim 2, NPL1 discloses
The system of claim 1, wherein at least a portion of the generated executable code is configured when executed on the first software platform, to perform a data transformation operation on a data set based on the data transformation instruction (Fig. 3-2 illustrates obtaining data from the Customer.csv and Transactions.xml. Then selecting different data from the Transactions.xml data followed by a Summarize operation. Finally a join operation is performed with the data from the Customers.csv and the summarized data from the Transactions.xml data. .

Regarding claim 7, NPL1 discloses
The system of claim 1, wherein at least a portion of the generated executable code is configured when executed on the first software platform, to perform an analytical operation on a data set based on the analytical instruction (Fig. 3-4 illustrates the workflow dataset along with the different analytical operations that may be performed)

Regarding claim 8, NPL1 discloses
The system of claim 8, wherein the data analytical operation specifies an analytical model to be applied to the data set (NPL1 [pg. 34] discloses using predictive analytics model on a dataset).

Regarding claim 9,
The system of claim 8, wherein the analytical model comprises at least one of a descriptive analytical model or a business intelligence model (NPL1 [pg. 12] discloses using different models on specific datasets to answer critical business questions based on calculations).

Regarding claim 10,
The system of claim 8, wherein the analytical model comprises at least one of a predictive analytical model (NPL1 [pg. 34] discloses using predictive analytics model on a dataset) or a forecasting model.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejected of claim 1 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejected of claim 2 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 7. Thus claim 16 is also rejected under the same rationale as cited in the rejected of claim 7 above.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 8-9. Thus claim 17 is also rejected under the same rationale as cited in the rejected of claim 8-9 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 10. Thus claim 18 is also rejected under the same rationale as cited in the rejected of claim 10 above.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Suman et al. (US 2015/0256475 A1).

Regarding claim 3, NPL1 in view of NPL2 and further in view of Ali et al. and further in view of Tsantilis combination teach 
The system of claim 2, 
the combination lacks
wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement 
Suman et al. teaches
wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement (Suman et al. [0040] teaches the concept of transforming data based on business and technical requirements. Where a process that is capable of transforming data by applying rules or functions based on business and technical requirements is being taught based on the 112(b) interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Suman et al. to “wherein the transformation operation is a master data management operation that satisfies a predetermined data transformation requirement” 

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 3. Thus claim 15 is also rejected under the same rationale as cited in the rejected of claim 3 above.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Fankhauser et al. (US 2011/0320460 A1).

Regarding claim 4, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement
Fankhauser et al. teaches
wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement (Fankhauser et al. [0003] teaches the data lineage operation to be presenting data lineage information .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fankhauser et al. to “wherein the transformation operation is a data lineage operation that satisfies a predetermined data transformation requirement” in order to efficiently decrease data managers time sifting through data lineage information.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Bello et al. (US 2003/0145016 A1).

Regarding claim 5, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement.
Bello et al. teaches
wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement (Bello et al. [0027] teaches the data catalog operation to be a catalog search engine that allows a user to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bello et al. to “wherein the transformation operation is a data catalog operation that satisfies a predetermined data transformation requirement” in order to efficiently display information and components based on the entered information/criteria which prevents a clustered list.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Wang et al. (US 2014/0040855 A1).

Regarding claim 6, the combination teaches
The system of claim 2, 
the combination lacks
wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement.
Wang et al. teaches
wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement (Wang et al. [0006] teaches the concept of a data flow program meeting a requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the transformation operation is a data flow or a data pipeline operation that satisfies a predetermined data transformation requirement” in order to efficiently optimize and improve the implementation of program based on the requirements (Wang et al. [0006]).

Claims 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Data Blending For Dummies, Michael Wessler et al., 2015) hereinafter NPL1 in view of NPL (Alteryx Predictive Analytics for Oracle R, Sept 2015) hereinafter NPL2 and further in view of Ali et al. (US 2017/0102925 A1) and further in view of Tsantilis (US 2008/0046868 A1) and further in view of Duggan et al. (US 2017/0178019 A1).

Regarding claim 11, the combination teaches
The system of claim 8, 
the combination lacks explicitly
wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model.
Duggan et al. teaches
wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model (Duggan et al. [0017] teaches the analytical models being mathematical models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the analytical model comprises at least one of a prescriptive analytical model or a mathematical optimization model” in order to efficiently optimize the analytical results accuracy.

Regarding claim 12, the combination teaches
The system of claim 8, 
the combination lacks
wherein the analytical model comprises at least one of a machine learning model, deep learning model, or an artificial intelligence model.
Duggan et al. teaches
wherein the analytical model comprises at least one of a machine learning model  (Duggan et al. [0018] teaches the analytical models being machine learning models), deep learning model, or an artificial intelligence model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang et al. to “wherein the analytical model comprises at least one of a machine learning model,” in order to efficiently improve the analytics accuracy overtime automatically.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 11. Thus claim 19 is also rejected under the same rationale as cited in the rejected of claim 11 above.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 12. Thus claim 20 is also rejected under the same rationale as cited in the rejected of claim 12 above.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193